Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 1 of 32 Page ID #:407


                                                                              FILED
   1 Brian M. Boynton (SBN 22193)                                   CLERK, U.S. DISTRICT COURT

     brian.boynton@wilmerhale.com
   2 WILMER CUTLER PICKERING                                        October 31, 2019
   3    HALE AND DORR LLP
     1875 Pennsylvania Ave. NW                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                          CMJ
   4 Washington, DC 20006
                                                                    BY: ___________________ DEPUTY


     Tel.: (202) 663-6044
   5 Fax: (202) 663-6363
   6 Matthew Tymann (SBN 326249)
   7 matthew.tymann@wilmerhale.com
     WILMER CUTLER PICKERING
   8    HALE AND DORR LLP
     50 South Grand Avenue, Suite 2100
   9 Los Angeles, CA 90071
  10 Tel.: (213) 443-5343
     Fax: (213) 443-5400
  11
     Attorneys for Amicus Curiae Association of California Egg Farmers
  12
  13
                           UNITED STATES DISTRICT COURT
  14
                         CENTRAL DISTRICT OF CALIFORNIA
  15
                                    WESTERN DIVISION
  16
  17                                       Case No.    2:19-CV-08569-CAS (FFMx)
  18   NORTH AMERICAN MEAT
       INSTITUTE,
  19                                       AMICUS BRIEF OF ASSOCIATION
                    Plaintiff,             OF CALIFORNIA EGG FARMERS IN
  20                                       SUPPORT OF DEFENDANTS’
             v.                            OPPOSITION TO PLAINTIFF’S
  21
                                           MOTION FOR PRELIMINARY
  22   XAVIER BECERRA, in his              INJUNCTION
       official capacity as Attorney
  23   General of California, et al.,      The Honorable Christina A. Snyder
                                           Date:     November 18, 2019
  24                                       Time:     10:00 a.m.
                    Defendants.            Location: Courtroom 8D
  25
  26                                       Complaint filed: October 4, 2019
  27
  28
       No. 2:19-CV-08569-CAS                                          AMICUS BRIEF ISO
                                                              DEFENDANTS’ OPPOSITION TO
                                                                    MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 2 of 32 Page ID #:408



   1                                           TABLE OF CONTENTS
   2 INTEREST OF AMICUS CURIAE .......................................................................... 1
   3 INTRODUCTION ..................................................................................................... 2
   4 BACKGROUND ....................................................................................................... 3
   5 ARGUMENT ............................................................................................................. 6
   6 I.  PROPOSITION 12 DOES NOT DISCRIMINATE AGAINST
         INTERSTATE COMMERCE ......................................................................... 7
   7
     II. PROPOSITION 12 DOES NOT REGULATE
   8     EXTRATERRITORIALLY .......................................................................... 13
   9 III.        PLAINTIFF’S PIKE CLAIM IS FORECLOSED BY ASSOCIATION
                 DES ELEVEURS .......................................................................................... 19
  10
                 A.       Proposition 12 Imposes No Substantial Burden ................................. 20
  11
                 B.       The Benefits of Proposition 12 Are Significant.................................. 23
  12
        CONCLUSION........................................................................................................ 25
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
         No. 2:19-CV-08569-CAS                                   -i-                               AMICUS BRIEF ISO
                                                                                           DEFENDANTS’ OPPOSITION TO
                                                                                                 MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 3 of 32 Page ID #:409



   1                                         TABLE OF AUTHORITIES
   2                                                                                                             Page(s)
   3
        Cases
   4
        Association des Eleveurs de Canards et d’Oies du Quebec v. Harris,
   5       729 F.3d 937 (9th Cir. 2013) ......................................................................... passim
   6
     Baldwin v. G.A.F. Seelig, Inc.,
   7    294 U.S. 511 (1935) ...................................................................................... passim
   8 Bendix Autolite Corp. v. Midwesco Enterprises, Inc.,
   9   486 U.S. 888 (1988) ............................................................................................. 20
  10 C & A Carbone, Inc. v. Town of Clarkstown,
       511 U.S. 383 (1994) ....................................................................................... 17, 20
  11
  12 Comptroller of Treasury of Maryland v. Wynne,
       135 S. Ct. 1787 (2015) ........................................................................................... 7
  13
  14 Daniels Sharpsmart, Inc. v. Smith,
       889 F.3d 608 (9th Cir. 2018) ................................................................................ 16
  15
     Department of Revenue v. Davis,
  16   553 U.S. 328 (2008) ......................................................................................... 7, 19
  17
     General Motors Corporation v. Tracy,
  18   519 U.S. 278 (1997) ............................................................................................. 19
  19 Healy v. Beer Institute, Inc.,
  20   491 U.S. 324 (1989) ....................................................................................... 14, 15
  21 Hunt v. Washington State Apple Advertising Commission,
  22   432 U.S. 333 (1977) ............................................................................................. 11

  23 Maine v. Taylor,
       477 U.S. 131 (1986) ............................................................................................. 24
  24
  25 Minnesota v. Clover Leaf Creamery Company,
       449 U.S. 456 (1981) ................................................................................. 12, 13, 14
  26
     Missouri v. California,
  27   139 S. Ct. 859 (2019) ............................................................................................. 6
  28
          No. 2:19-CV-08569-CAS                                - ii -                            AMICUS BRIEF ISO
                                                                                         DEFENDANTS’ OPPOSITION TO
                                                                                               MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 4 of 32 Page ID #:410



   1 Missouri v. Harris,
       58 F. Supp. 3d 1059 (E.D. Cal. 2014), aff’d, 847 F.3d 646 (9th Cir.
   2
       2017), cert. denied, 137 S. Ct. 2188 (2017) ........................................................... 6
   3
     National Association of Optometrists & Opticians v. Harris,
   4   682 F.3d 1144 (9th Cir. 2012) ........................................................................ 19, 20
   5
     Osborn v. Ozlin,
   6   310 U.S. 53 (1940) ............................................................................................... 17
   7 Pacific Northwest Venison Producers v. Smitch,
   8   20 F.3d 1008 (9th Cir.1994) ............................................................................. 8, 21
   9 Pharmaceutical Research and Manufacturers of America v. County of
       Alameda, 768 F.3d 1037 (9th Cir. 2014) ............................................................ 8, 9
  10
  11 Pharmaceutical Research and Manufacturers of America v. Walsh,
        538 U.S. 644 (2003) ....................................................................................... 15, 16
  12
  13 Pike v. Bruce Church, Inc.,
        397 U.S. 137 (1970) ................................................................................. 19, 20, 26
  14
     Rocky Mountain Farmers Union v. Corey,
  15    730 F.3d 1070 (9th Cir. 2013) ........................................................................ 12, 13
  16
     Rocky Mountain Farmers Union v. Corey,
  17    913 F.3d 940 (9th Cir. 2019) .......................................................................... 13, 14
  18 Rosenblatt v. City of Santa Monica,
  19    __ F.3d __, No. 17-55879, 2019 WL 4867397
        (9th Cir. Oct. 3, 2019)..................................................................................... 7, 8, 9
  20
  21 Sam Francis Foundation v. Christies, Inc.,
        784 F.3d 1320 (9th Cir. 2015) (en banc) ........................................................ 14, 16
  22
     S.D. Myers, Inc. v. City and County of San Francisco,
  23    253 F.3d 461 (9th Cir. 2001) ................................................................................ 18
  24
     United Haulers Association, Inc. v. Oneida-Herkimer Solid Waste
  25    Management Authority, 550 U.S. 330 (2007) .............................................. 7, 9, 19
  26 West Lynn Creamery v. Healy,
  27   512 U.S. 186 (1994) ........................................................................... 10, 11, 15, 16
  28
          No. 2:19-CV-08569-CAS                                - iii -                           AMICUS BRIEF ISO
                                                                                         DEFENDANTS’ OPPOSITION TO
                                                                                               MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 5 of 32 Page ID #:411



   1 Statutes
   2 CAL. CODE REGS. tit. 3, § 1350 .................................................................................... 5
   3
     CAL. CODE REGS. tit. 3, § 1350(d) ............................................................................... 5
   4
     CAL. HEALTH & SAFETY CODE § 25990 ............................................................. passim
   5
     CAL. HEALTH & SAFETY CODE § 25990(a)(2) ........................................................... 23
   6
   7 CAL. HEALTH & SAFETY CODE § 25991....................................................................... 4
   8 CAL. HEALTH & SAFETY CODE § 25991(e)(1) ............................................................. 4
   9 CAL. HEALTH & SAFETY CODE § 25991(f) .................................................................. 4
  10
     CAL. HEALTH & SAFETY CODE § 25992 ...................................................................... 1
  11
     CAL. HEALTH & SAFETY CODE § 25993 ...................................................................... 1
  12
     CAL. HEALTH & SAFETY CODE § 25995 ...................................................................... 5
  13
  14 CAL. HEALTH & SAFETY CODE § 25995(c) ...................................................... 5, 12, 24
  15 CAL. HEALTH & SAFETY CODE § 25996 ........................................................ 1, 4, 5, 12
  16 Other Authorities
  17
     BALLOTPEDIA, California Proposition 12, Farm Animal
  18    Confinement Initiative (2018),
  19    https://ballotpedia.org/California_Proposition_12,_Farm_Animal_C
        onfinement_Initiative_(2018) ................................................................................. 3
  20
     California Department of Food and Agriculture, Shell Egg Food Safety:
  21    Initial Statement of Reasons (July 2012),
  22    https://web.archive.org/web/20170201224432/http://www.cdfa.ca.g
        ov/ahfss/pdfs/regulations/Shell_Egg_Food_Safety_ISR_July_2012.
  23    pdf ........................................................................................................................... 5
  24
     California General Election, Official Voter Information Guide
  25    (November 6, 2018),
  26    https://vig.cdn.sos.ca.gov/2018/general/pdf/complete-vig.pdf ............................ 24

  27 California General Election, Text of Proposed Laws (November 6,
        2018), https://vig.cdn.sos.ca.gov/2018/general/pdf/topl.pdf#prop12 .................... 3
  28
          No. 2:19-CV-08569-CAS                                       - iv -                               AMICUS BRIEF ISO
                                                                                                   DEFENDANTS’ OPPOSITION TO
                                                                                                         MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 6 of 32 Page ID #:412



   1 Ibarburu, Maro, U.S. Flock Trends and Projections, EGG INDUSTRY
        CENTER (Oct. 4, 2019) .......................................................................................... 25
   2
   3 Pew Commission on Industrial Farm Animal Production, Putting Meat
        on the Table: Industrial Farm Animal Production in America
   4    (2008) https://www.pewtrusts.org/-
   5    /media/legacy/uploadedfiles/phg/content_level_pages/reports/pcifap
        finalpdf.pdf ........................................................................................................... 25
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
         No. 2:19-CV-08569-CAS                                     -v-                                AMICUS BRIEF ISO
                                                                                              DEFENDANTS’ OPPOSITION TO
                                                                                                    MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 7 of 32 Page ID #:413



   1                            INTEREST OF AMICUS CURIAE
   2         Amicus curiae Association of California Egg Farmers (ACEF) is a
   3 California nonprofit trade organization whose members are family-owned-
   4 and-operated egg farms.1 ACEF’s members constitute a significant portion of the
   5 California egg industry. It is estimated that they are responsible for more than 70%
   6 of the commercial, egg-laying hens in California. Some of ACEF’s members also
   7 produce eggs outside of California and import eggs into the State. ACEF’s
   8 members therefore are subject to the requirements for sales and production of eggs
   9 in California that were adopted by the citizens of California in Proposition 12 and
  10 codified in California Health and Safety Code §§ 25990-25993.1. ACEF’s
  11 principal purposes are to engage in advocacy regarding policies affecting the egg-
  12 farming industry and to ensure the continued production of fresh and affordable
  13 eggs that meet the food-safety and animal-care standards that consumers expect.
  14         ACEF participated as a defendant-intervenor in a prior, similar Commerce
  15 Clause challenge to California Health and Safety Code § 25996, which prohibits
  16 the sale in California of eggs that the seller knows or should have known are the
  17 product of an egg-laying hen that was confined not in compliance with the animal-
  18 care standards contained in California Health and Safety Code § 25990. ACEF
  19 also participated as an amicus curiae in another similar Commerce Clause
  20 challenge to California Health and Safety Code § 25996, filed as an original action
  21 in the United States Supreme Court. ACEF is able to contribute a unique
  22 perspective in this case because of its prior experience in these cases and its
  23 knowledge of agricultural markets and regulation.
  24
  25
  26         No counsel for a party authored this brief in whole or in part, and no entity
             1

  27 or person, other than amicus curiae or its members, made a monetary contribution
     intended to fund the preparation or submission of this brief. The parties do not
  28 oppose the filing of this brief.
        No. 2:19-CV-08569-CAS                   -1-                        AMICUS BRIEF ISO
                                                                   DEFENDANTS’ OPPOSITION TO
                                                                         MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 8 of 32 Page ID #:414



   1                                     INTRODUCTION
   2         Since 2008, California law has prohibited the confinement of certain farm
   3 animals—including egg-laying hens, calves raised for veal, and pregnant pigs—in
   4 cages too small to allow them to lie down, stand up, fully extend their limbs, or
   5 turn around freely. In 2010, California banned the in-state sale of eggs derived
   6 from hens that were confined in such a manner, whether that confinement took
   7 place inside or outside of California. Proposition 12, passed by California voters in
   8 November 2018, modified the various enclosure requirements and imposed a sales
   9 ban on veal and pork products derived from covered calves or pigs that were
  10 confined in the prohibited manner, again wherever that confinement took place.
  11         On two prior occasions, other States have attempted to challenge
  12 California’s in-state sales ban on eggs laid by hens confined in the prohibited
  13 manner, on the ground that the sales ban violated the dormant Commerce Clause.
  14 Both times, their attempts failed for lack of standing. Now, Plaintiff North
  15 American Meat Institute has brought its own belated Commerce Clause challenge
  16 to Proposition 12’s sales ban on the prohibited veal and pork products.2 This third
  17 attempt is as doomed as the first two. Under well-established Supreme Court and
  18 Ninth Circuit precedent, a law that acts equally upon in-state and out-of-state
  19 actors and falls within the State’s regulatory jurisdiction, as Proposition 12’s sales
  20 ban does, is neither a protectionist measure nor an extraterritorial regulation. And
  21 given the tangible local benefits of preventing animal cruelty and promoting
  22 consumer health, the local benefits here far outweigh any incidental burdens on
  23 commerce.
  24         Indeed, controlling Ninth Circuit precedent forecloses all of Plaintiff’s
  25 Commerce Clause arguments. In Association des Eleveurs de Canards et d'Oies
  26 du Quebec v. Harris, 729 F.3d 937, 948 (9th Cir. 2013), the Ninth Circuit rejected
  27
  28         2
                 Plaintiff does not challenge Proposition 12’s application to eggs.
        No. 2:19-CV-08569-CAS                     -2-                         AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 9 of 32 Page ID #:415



   1 a Commerce Clause challenge to a California law that bans the in-state sale of foie
   2 gras that was produced in a specific, prohibited manner—no matter where that
   3 production took place. In reaching that holding, the Ninth Circuit rejected all of
   4 the same arguments that Plaintiff attempts to advance here: The court held that the
   5 law did not discriminate against interstate commerce or reflect economic
   6 protectionism; that it did not constitute extraterritorial regulation; and that any
   7 burden on interstate commerce did not outweigh the law’s local benefits. Id. at
   8 947-52. Given the strikingly similar facts of this case, this Court is bound to
   9 follow the holding of Association des Eleveurs.
  10                                    BACKGROUND
  11         On November 6, 2018, Californians voted in favor of Proposition 12 by a
  12 margin of approximately 63% to 37%.3 The purpose of Proposition 12 was “to
  13 prevent animal cruelty by phasing out extreme methods of farm animal
  14 confinement, which also threaten the health and safety of California consumers,
  15 and increase the risk of foodborne illness and associated negative fiscal impacts on
  16 the State of California.” Prop. 12 § 2.4 Proposition 12 modified California Health
  17 and Safety Code § 25990, effective December 19, 2018, to provide that:
  18         (1) a farm owner or operator in California “shall not knowingly cause any
             covered animal to be confined in a cruel manner” as defined by the statute,
  19         and
  20         (2) a business owner or operator “shall not knowingly engage in the sale
  21         within [California]” of:

  22
  23
  24         3
                 BALLOTPEDIA, California Proposition 12, Farm Animal Confinement
  25   Initiative (2018),
       https://ballotpedia.org/California Proposition 12, Farm Animal Confinement In
  26   itiative (2018).
  27
               4
                 The full text of Proposition 12 can be found on pages 87-90 of the
       compilation of the text of the proposed laws submitted to California voters on
  28   November 6, 2018. https://vig.cdn.sos.ca.gov/2018/general/pdf/topl.pdf#prop12.
       No. 2:19-CV-08569-CAS                     -3-                        AMICUS BRIEF ISO
                                                                    DEFENDANTS’ OPPOSITION TO
                                                                          MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 10 of 32 Page ID #:416



    1                (a) “[w]hole veal meat that the business owner or operator knows or
                     should know is the meat of a covered animal who was confined in a
    2                cruel manner,”
    3                (b) “[w]hole pork meat that the business owner or operator knows or
    4                should know is the meat of a covered animal who was confined in a
                     cruel manner, or is the meat of immediate offspring of a covered
    5                animal who was confined in a cruel manner,”
    6                (c) “[s]hell egg[s] that the business owner or operator knows or should
                     know is the product of a covered animal who was confined in a cruel
    7                manner,” and
    8
                     (d) “[l]iquid eggs that the business owner or operator knows or should
    9                know are the product of a covered animal who was confined in a cruel
                     manner.”
   10
              Proposition 12 also modified California Health and Safety Code § 25991 to
   11
        amend a number of definitions. The term “[c]overed animal” is defined to mean
   12
        “any calf raised for veal, breeding pig, or egg-laying hen who is kept on a farm.”
   13
        Cal. Health & Safety Code § 25991(f). The term “[c]onfined in a cruel manner” is
   14
        defined to mean, as of December 19, 2018, “[c]onfining a covered animal in a
   15
        manner that prevents the animal from lying down, standing up, fully extending the
   16
        animal’s limbs, or turning around freely.” Id. § 25991(e)(1). The definition also
   17
        imposes specific enclosure-size requirements for different animals taking effect on
   18
        different future dates. See id.5
   19
              Section 25990—which was modified by Proposition 12—had been adopted
   20
        by California voters in 2008 as Proposition 2. Before its modification by
   21
        Proposition 12, § 25990 provided that a person could not confine a covered animal
   22
        (defined to include calves raised for veal, pregnant pigs, and egg-laying hens) in a
   23
        manner that prevented the animal from “[l]ying down, standing up, [] fully
   24
        extending his or her limbs[, and] [t]urning around freely.”
   25
   26
   27        Section 9 of Proposition 12 set forth a severability provision applicable if
              5

      “any provision of this act, or the application thereof to any person or
   28 circumstances, is held invalid or unconstitutional.”
         No. 2:19-CV-08569-CAS                   -4-                          AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 11 of 32 Page ID #:417



    1         In 2010, the California Legislature enacted a law known as AB 1437—
    2 codified in California Health and Safety Code § 25996—that prohibits the sale in
    3 California of shell eggs “if the seller knows or should have known that the egg is
    4 the product of an egg-laying hen that was confined on a farm or place”—in the
    5 state or outside the state—“that is not in compliance with animal care standards set
    6 forth in Chapter 13.8 (commencing with Section 25990).” The Legislature enacted
    7 AB 1437 to promote food safety as well as animal welfare. Cal. Health & Safety
    8 Code § 25995.6
    9         Proposition 12, enacted by California voters in 2018, has no legislative
   10 connection to § 25996 or AB 1437, which were adopted by the California
   11 legislature in 2010. Proposition 12 did not modify or refer to § 25996 in any way.
   12 Section 25996 remains on the books and is not at issue in this case. Proposition 12
   13 also did not modify the California Department of Food and Agriculture’s “Shell
   14 Egg Food Safety” regulation. See Cal. Code Regs. tit. 3, § 1350. That regulation
   15 imposes several requirements on egg producers and handlers, aimed at combating
   16 Salmonella.7 Among other things, the regulation prohibits egg handlers and
   17 producers from “sell[ing] or contract[ing] to sell a shelled egg for human
   18 consumption in California” if it comes from a hen kept in an enclosure that does
   19 not provide a set minimum amount of space per hen. Id. § 1350(d).
   20
   21         6
                 The Legislature expressly found that “[e]gg-laying hens subjected to stress
   22   are more likely to have higher levels of pathogens in their intestines” and that such
        “conditions increase the likelihood that consumers will be exposed to higher levels
   23   of food-borne pathogens” such as Salmonella. Cal. Health & Safety Code
        § 25995(c). It also noted that “Salmonella is the most commonly diagnosed
   24   foodborne illness in the United States.” Id. § 25995(d); see also id. § 25995(e).
   25          7
                 See Dep’t of Food & Agric., Shell Egg Food Safety: Initial Statement of
        Reasons 2 (July 2012) (noting that § 1350 is “intend[ed] to address the problem of
   26   the occurrence of Salmonella enteritidis (SE) contamination of shell eggs during
   27   egg production”),
        https://web.archive.org/web/20170201224432/http://www.cdfa.ca.gov/ahfss/pdfs/r
   28   egulations/Shell_Egg_Food_Safety_ISR_July_2012.pdf.
        No. 2:19-CV-08569-CAS                    -5-                         AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 12 of 32 Page ID #:418



    1         AB 1437 and California’s Shell Egg Food Safety regulation were the subject
    2 of Commerce Clause challenges similar to the one asserted by Plaintiff here
    3 against Proposition 12’s veal and pork sales bans. In 2014, a number of States
    4 filed a lawsuit in the U.S. District Court for the Eastern District of California to try
    5 to block AB 1437 and the Shell Egg Food Safety regulation from taking effect.
    6 The States asserted the same Commerce Clause challenges raised in this case by
    7 the veal and pork industries. That lawsuit was dismissed for lack of standing.
    8 Missouri v. Harris, 58 F. Supp. 3d 1059 (E.D. Cal. 2014). The United States Court
    9 of Appeals for the Ninth Circuit affirmed, and the U.S. Supreme Court declined
   10 review. Missouri ex rel. Koster v. Harris, 847 F.3d 646 (9th Cir. 2017), cert.
   11 denied sub nom. Missouri v. Becerra, 137 S. Ct. 2188 (2017).
   12         In 2017, many of the same States tried a new tactic. They again filed a
   13 Commerce Clause challenge to AB 1437 and California’s Shell Egg Food Safety
   14 regulation, but this time they did so directly in the U.S. Supreme Court, as an
   15 original action, seeking to invoke the Court’s jurisdiction over suits by one State
   16 against another. The Supreme Court declined to exercise jurisdiction to review
   17 the challenge. See Missouri v. California, 139 S. Ct. 859 (2019).
   18         In the present action, Plaintiff challenges Proposition 12’s prohibitions on
   19 the sale of veal and pork in California, contending that the sales prohibitions:
   20 (1) discriminate against out of state producers, (2) impermissibly regulate conduct
   21 outside of California, and (3) impose substantial burdens on interstate commerce
   22 that clearly outweigh California’s valid state interests. See Plaintiffs’ Notice of
   23 Motion and Motion for Preliminary Injunction at 7-23 (Dkt. No. 15) (“Mot.”).
   24 Plaintiff seeks a preliminary injunction.
   25                                      ARGUMENT
   26         Plaintiff’s Commerce Clause challenges to Proposition 12’s veal and pork
   27 sales bans are foreclosed by binding Ninth Circuit precedent and cannot proceed.
   28
         No. 2:19-CV-08569-CAS                    -6-                        AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 13 of 32 Page ID #:419



    1 This Court should therefore conclude that Plaintiff is unlikely to succeed on the
    2 merits and deny the requested preliminary injunction.8
    3 I.      PROPOSITION 12 DOES NOT DISCRIMINATE AGAINST INTERSTATE
              COMMERCE
    4
    5         Under Supreme Court precedent, the so-called “dormant” Commerce Clause

    6 prohibits “economic protectionism—that is, regulatory measures designed to
    7 benefit in-state economic interests by burdening out-of-state competitors.” Dep’t
    8 of Revenue v. Davis, 553 U.S. 328, 337-38 (2008). In other words, States may not
    9 “discriminat[e] between transactions on the basis of some interstate element.”
   10 Comptroller of Treasury of Maryland v. Wynne, 135 S. Ct. 1787, 1794 (2015)
   11 (internal quotation marks omitted). “In this context, ‘discrimination’ simply means
   12 differential treatment of in-state and out-of-state economic interests that benefits
   13 the former and burdens the latter.” United Haulers Ass’n, Inc. v. Oneida-Herkimer
   14 Solid Waste Mgmt. Auth., 550 U.S. 330, 338 (2007) (internal quotation marks
   15 omitted); see Rosenblatt v. City of Santa Monica, __ F.3d __, No. 17-55879, 2019
   16 WL 4867397, at *3 (9th Cir. Oct. 3, 2019) (“The primary purpose of the dormant
   17 Commerce Clause is to prohibit statutes that discriminate against interstate
   18 commerce by providing benefits to in-state economic interests while burdening
   19 out-of-state competitors.” (internal quotation marks omitted)).
   20         As a result, “laws that . . . treat every private business, whether in-state or

   21 out-of-state, exactly the same[ ]do not discriminate against interstate commerce for
   22 purposes of the Commerce Clause.” United Haulers, 550 U.S. at 334. “This is so
   23 even when only out-of-state businesses are burdened because there are no
   24 comparable in-state businesses.” Association des Eleveurs de Canards et d'Oies
   25
   26
   27
              8
               ACEF confines its arguments to the likelihood-of-success-on-the-merits
      prong of the preliminary-injunction standard but does not concede that Plaintiff has
   28 satisfied the other requirements for obtaining such relief.
        No. 2:19-CV-08569-CAS                     -7-                          AMICUS BRIEF ISO
                                                                       DEFENDANTS’ OPPOSITION TO
                                                                             MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 14 of 32 Page ID #:420



    1 du Quebec v. Harris, 729 F.3d 937, 948 (9th Cir. 2013) (citing Exxon Corp. v.
    2 Governor of Maryland, 437 U.S. 117, 119–20 (1978)).
    3         Controlling Ninth Circuit precedent makes clear that Proposition 12 does not
    4 discriminate against interstate commerce. In Association des Eleveurs, the Ninth
    5 Circuit rejected a Commerce Clause challenge to a law banning the sale in
    6 California of foie gras produced using certain methods, no matter where it was
    7 produced. 729 F.3d at 947-52. The Court explained that the law’s “economic
    8 impact does not depend on where the items were produced, but rather how they
    9 were produced.” Association des Eleveurs, 729 F.3d at 948. Because the law at
   10 issue “bans the sale of both intrastate and interstate products that are the result of
   11 force feeding a bird, it is not discriminatory.” See id. (citing Pac. Nw. Venison
   12 Producers v. Smitch, 20 F.3d 1008, 1012 (9th Cir. 1994) (“An import ban that
   13 simply effectuates a complete ban on commerce in certain items is not
   14 discriminatory, as long as the ban on commerce does not make distinctions based
   15 on the origin of the items.”), and Empacadora de Carnes de Fresnillo, S.A. de C.V.
   16 v. Curry, 476 F.3d 326, 335 (5th Cir. 2007) (holding that a statute that “treats both
   17 intrastate and interstate trade of horsemeat equally by way of a blanket
   18 prohibition” cannot be “considered economic protectionism”)).
   19         Since its decision in Association des Eleveurs, the Ninth Circuit has on at
   20 least two other occasions rejected similar Commerce Clause challenges. In
   21 Rosenblatt, decided earlier this month, the Ninth Circuit found that a city’s ban on
   22 short-term vacation rentals did not “discriminate[] against out-of-state interests”
   23 and did not violate the dormant Commerce Clause where the ban “applie[d] in the
   24 same manner to persons nationwide.” __ F.3d at __, 2019 WL 4867397, at *8.
   25 And in Pharmaceutical Research & Manufacturers. of America v. County of
   26 Alameda, 768 F.3d 1037, 1040 (9th Cir. 2014), the Ninth Circuit addressed a
   27 county ordinance requiring that prescription drug manufacturers who “sell, offer
   28
         No. 2:19-CV-08569-CAS                    -8-                         AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 15 of 32 Page ID #:421



    1 for sale, or distribute” certain drugs within the county operate a program providing
    2 for the collection and disposal of those drugs when unwanted. Rejecting the
    3 argument of out-of-state drug manufacturers that the ordinance was
    4 “indistinguishable from a tariff,” the court held that because the ordinance
    5 “applie[d] to all manufacturers that make their drugs available in Alameda
    6 County—without respect to the geographic location of the manufacturer”—it did
    7 “not discriminate at all, let alone in the same way as a tariff.” Id. at 1042.
    8         This case is on all fours with Association des Eleveurs and is similarly
    9 controlled by the rule reaffirmed in Rosenblatt and Pharmaceutical. Research &
   10 Manufacturers. Proposition 12’s sales ban, just like the sales ban at issue in
   11 Association des Eleveurs, treats in-state and out-of-state entities “exactly the same”
   12 and therefore does not discriminate against interstate commerce. See Association
   13 des Eleveurs, 729 F.3d at 948 (quoting United Haulers, 550 U.S. at 338). The law
   14 restricts California businesses from selling pork or veal that was the product of an
   15 animal that was “confined in a cruel manner,” regardless of whether such
   16 confinement took place inside or outside of California. Thus, just as in Association
   17 des Eleveurs, the “economic impact” of Proposition 12 “does not depend on where
   18 the items were produced, but rather how they were produced.” Id. Because
   19 Proposition 12 “bans the sale of both intrastate and interstate products that are the
   20 result of [the restricted caging practices], it is not discriminatory.” Id.
   21         In arguing to the contrary, Plaintiff concedes (Mot. 9) that Proposition 12 is
   22 “facially neutral” but insists that Proposition 12’s sales ban is unlawful because it
   23 neutralizes a “competitive advantage” (Mot. 10) that out-of-state meat producers
   24 allegedly would otherwise enjoy over in-state producers. That advantage, Plaintiff
   25 explains, is the result of Proposition 12’s separate provision prohibiting in-state
   26 producers from confining pigs or calves in the specified “cruel manner.” Yet the
   27 same facts were present in Association des Eleveurs, in which California banned
   28
         No. 2:19-CV-08569-CAS                    -9-                         AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 16 of 32 Page ID #:422



    1 both the in-state production of foie gras using the prohibited methods and the in-
    2 state sale of foie gras that had been so produced, wherever it was produced. 729
    3 F.3d. at 949. The Ninth Circuit there correctly found that the sales ban was not a
    4 protectionist regulation, and Plaintiff does not even attempt to distinguish that
    5 controlling precedent.9
    6         Moreover, accepting Plaintiff’s reasoning yields counterintuitive
    7 conclusions. In focusing on the “competitive advantage” that Proposition 12’s in-
    8 state production ban allegedly would have created for out-of-state producers if it
    9 had been enacted on its own, Plaintiff essentially argues that Proposition 12’s
   10 facially neutral sales ban is rendered discriminatory protectionism by a companion
   11 provision that imposes a burden only on in-state businesses. Thus, on Plaintiff’s
   12 view, Proposition 12 apparently would have been lawful if it had imposed only a
   13 sales ban on meat produced both in-state and out-of-state, but somehow
   14 discriminates against out-of-state businesses as a result of its additional restriction
   15 on in-state businesses. Plaintiff cites no precedent that would support such a
   16 strange conclusion, and Association des Eleveurs forecloses it.
   17         The precedent Plaintiff does cite misses the mark. In Baldwin v. G.A.F.
   18 Seelig, Inc., 294 U.S. 511 (1935), a case decided over 80 years ago, the Supreme
   19 Court addressed a New York statute that banned milk dealers from selling milk
   20 that was purchased from a milk producer outside New York for a price lower than
   21 the minimum price permitted to be paid to milk producers in New York. See id. at
   22 519. The Court invalidated the law on the ground that it was tantamount to a duty
   23 on interstate commerce. Id. at 521-22. Similarly, in West Lynn Creamery v.
   24
   25         All Plaintiff says about Association des Eleveurs in this section of its
              9

      memorandum is that the case “did not hold that a facially neutral sales ban is
   26 immune from Commerce Clause challenge based on its protectionist purpose or
   27 effect.” Mot. 10 n.5. That is, of course, true—but Plaintiff nowhere explains why,
      given that the Ninth Circuit found no protectionist purpose or effect in Association
   28 des Eleveurs, there could be one here.
         No. 2:19-CV-08569-CAS                   - 10 -                      AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 17 of 32 Page ID #:423



    1 Healy, 512 U.S. 186 (1994), the Court addressed a Massachusetts law taxing all
    2 milk sold to Massachusetts retailers—about two-thirds of which was produced out
    3 of state—and redirecting the proceeds of the tax to in-state dairy farmers. See id.
    4 at 188. The Court held that the law unconstitutionally discriminated against
    5 interstate commerce because it operated as a tax on out-of-state milk. Id. at 189.
    6 Thus, both Baldwin and West Lynn Creamery involved state laws that effectively
    7 imposed taxes on interstate commerce for the purpose of protecting in-state
    8 entities. By contrast, Proposition 12 imposes no financial burden on any interstate
    9 transaction but rather enacts a ban on the in-state sale of certain goods, no matter
   10 where they were produced, if they were produced according to certain methods.
   11         Plaintiff also relies on Hunt v. Washington State Apple Advertising Comm’n,
   12 432 U.S. 333 (1977), but that case is inapposite as well. In Hunt, the Court struck
   13 down a North Carolina law prohibiting the display of any grade other than the
   14 federal grade on certain containers of apples, because the law effectively
   15 discriminated against interstate sales of apples from the state of Washington in a
   16 number of respects. Id. at 350-52. The law, the Court explained, “rais[ed] the
   17 costs of doing business in the North Carolina market for Washington apple
   18 growers and dealers, while leaving those of their North Carolina counterparts
   19 unaffected.” Id. at 351. The law also “ha[d] the effect of stripping away from the
   20 Washington apple industry the competitive and economic advantages it ha[d]
   21 earned for itself,” while having “no similar impact on the North Carolina apple
   22 industry.” Id. Finally, the law had “a leveling effect which insidiously operate[d]
   23 to the advantage of local apple producers,” because it eliminated “a distinct market
   24 advantage” that “Washington sellers would normally enjoy” “with free market
   25 forces at work.” Id. at 351-52. In other words, the law at issue sought to negate an
   26 earned, free-market advantage enjoyed by out-of-state sellers, including by raising
   27 their costs while keeping costs flat for in-state producers. Proposition 12 does no
   28
        No. 2:19-CV-08569-CAS                   - 11 -                      AMICUS BRIEF ISO
                                                                    DEFENDANTS’ OPPOSITION TO
                                                                          MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 18 of 32 Page ID #:424



    1 such thing: It imposes a production ban on in-state entities, while also imposing an
    2 in-state sales ban that applies equally to both in-state and out-of-state entities.10
    3          Finally, Plaintiff’s arguments (see Mot. 7-8) find no support in the
    4 legislative history of AB 1437, the 2010 California law (codified in California
    5 Health and Safety Code § 25996) that prohibits the sale in California of shell eggs
    6 “if the seller knows or should have known that the egg is the product of an egg-
    7 laying hen that was confined on a farm or place”—in the state or outside the
    8 state—“that is not in compliance with animal care standards set forth in … Section
    9 25990.” Proposition 12, enacted by California voters in 2018, has no legislative
   10 connection to § 25996 or AB 1437, adopted by the California legislature in 2010.
   11 Proposition 12 did not modify or refer to § 25996 in any way, and there is no basis
   12 to consider the legislative history of AB 1437 in connection with Proposition 12.
   13         Even if the legislative history of AB 1437 were somehow relevant here,
   14 moreover, it would not support Plaintiff’s contention. The stated purpose of AB
   15 1437 was preventing Salmonella contamination. See AB 1437, § 1 (codified at Cal.
   16 Health & Safety Code § 25995(c)). It is well settled that courts “will ‘assume that
   17 the objectives articulated by the legislature are actual purposes of the statute, unless
   18 an examination of the circumstances forces [them] to conclude that they could not
   19 have been a goal of the legislation.’” Rocky Mountain Farmers Union v. Corey, 730
   20 F.3d 1070, 1097-98 (9th Cir. 2013) (quoting Minnesota v. Clover Leaf Creamery
   21
   22
   23
               Plaintiff asserts in passing that Proposition 12 discriminated against out-
              10

   24 of-state producers by giving them less time to comply with the “turnaround”
      standard (see Mot. 10), but Plaintiff does not contend that the “turnaround”
   25 standard has caused its members any injury. The veal producers appear to be
   26 already in compliance, see, e.g., Bakke Decl. ¶ 5 (Dkt. 15-3), and the pork
      producers contend either that the standard does not yet apply or that they fall
   27 within an exception, see infra n.17.
   28
         No. 2:19-CV-08569-CAS                    - 12 -                      AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 19 of 32 Page ID #:425



    1 Co., 449 U.S. 456, 463 n.7 (1981) (emphasis added)).11 The California Legislature’s
    2 findings in AB 1437 regarding food safety (see infra at 24) more than suffice to
    3 demonstrate that protecting public health “could … have been a goal of the
    4 legislation.” Rocky Mountain Farmers, 730 F.3d at 1097-1098. The lone Assembly
    5 committee report Plaintiff relies on (see Mot. 3, 8)—which was never approved by a
    6 majority of even one chamber of the Legislature—cannot trump the clear statement
    7 of purpose in AB 1437 approved by majorities of both.12
    8         In sum, Plaintiff’s argument that Proposition 12 is a protectionist measure
    9 that discriminates against interstate commerce is foreclosed by Association des
   10 Eleveurs, and none of Plaintiff’s arguments comes close to calling the Ninth
   11 Circuit’s reasoning in that case into question.
   12 II.     PROPOSITION 12 DOES NOT REGULATE EXTRATERRITORIALLY
   13         Controlling Ninth Circuit precedent, including Association des Eleveurs,
   14 also forecloses Plaintiff’s claim that Proposition 12 is unconstitutional
   15 extraterritorial regulation. As the Ninth Circuit made clear earlier this year, “States
   16 may seek to influence which products are sold in-state, distinguishing
   17 impermissible statutes that regulate out-of-state parties directly from those that
   18 regulate[] contractual relationships in which at least one party is located in [the
   19 regulating state].” Rocky Mountain Farmers Union v. Corey, 913 F.3d 940, 952
   20 (9th Cir. 2019) (internal quotation marks omitted). In addition, “[t]he Commerce
   21
   22         11
                  Clover Leaf Creamery illustrates the principle: The Supreme Court
        rejected the challengers’ “discriminatory purpose” argument despite the district
   23   court’s having made a “finding” that the law’s “actual basis was to promote the
        economic interest of” certain local industries, not its stated environmental
   24   objectives. 449 U.S. at 471 n.15 (internal quotation marks omitted).
   25          12
                  See also Clover Leaf Creamery, 449 U.S. at 463 n.7 (“We will not
        invalidate a state statute under the Equal Protection Clause merely because some
   26   legislators sought to obtain votes for the measure on the basis of its beneficial side
   27   effects on state industry.”); id. at 470 n.14 (noting “obvious factual connection
        between the rationality analysis under the Equal Protection Clause and the
   28   balancing of interests under the Commerce Clause”).
         No. 2:19-CV-08569-CAS                   - 13 -                       AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 20 of 32 Page ID #:426



    1 Clause also does not treat regulations that have upstream effects on how sellers
    2 who sell to California buyers produce their goods as being necessarily
    3 extraterritorial.” Id. (citing Clover Leaf Creamery, 449 U.S. at 472; Exxon Corp.,
    4 437 U.S. at 125-28). And “states may regulate to minimize the in-state harm
    5 caused by products sold in-state, a central aspect of the state sovereignty protected
    6 by the Constitution.” Id. (citing Clover Leaf Creamery, 449 U.S. at 471-74; Sam
    7 Francis Found. v. Christies, Inc., 784 F.3d 1320, 1324 (9th Cir. 2015) (en banc)).
    8         The Ninth Circuit applied these principles in Association des Eleveurs to
    9 reject a constitutional challenge to a law that, as described above, is similar in all
   10 material respects to Proposition 12. As the court explained, the ban on sales of foie
   11 gras produced by force feeding birds “applies to both California entities and out-
   12 of-state entities and precludes sales within California of products produced by
   13 force feeding birds regardless of where the force feeding occurred.” Association
   14 des Eleveurs, 729 F.3d at 949. For that reason, the law was not “aimed at” out-of-
   15 state entities and was not impermissible extraterritorial regulation. The same is
   16 true of Proposition 12, which applies equally to both in-state and out-of-state
   17 entities and does not “regulate out-of-state parties directly” but instead, in
   18 restricting in-state sales, “regulat[es] contractual relationships in which at least one
   19 party is located in” California. Rocky Mountain Farmers, 913 F.3d at 952.
   20         Plaintiff attempts to distinguish Association des Eleveurs on the ground that
   21 its challenge here “involves concerns about protectionism that were not present in
   22 Association des Eleveurs.” Mot. 18. Yet Plaintiff never articulates what those
   23 supposed concerns are. As described above, see supra at pp. 7-13, this case does
   24 not involve protectionism and is on all fours with Association des Eleveurs.
   25         Plaintiff also argues that Association des Eleveurs wrongly rejected the
   26 reliance by the plaintiffs in that case on the Supreme Court’s decision in Baldwin
   27 and its later decision in Healy v. Beer Inst., 491 U.S. 324 (1989)—both of which
   28
         No. 2:19-CV-08569-CAS                   - 14 -                      AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 21 of 32 Page ID #:427



    1 Plaintiff here emphasizes heavily. Baldwin, as described above, was a price-fixing
    2 case in which New York State sought to influence the prices at which milk was
    3 sold out of state by restricting in-state sales. 294 U.S. at 519. The Supreme Court
    4 struck down the law on the ground that it had the effect of establishing a price
    5 scale for use in other states. Healy was similar: The Court struck down a
    6 Connecticut “price affirmation” law that required “out-of-state shippers [of beer to]
    7 affirm that their prices [we]re no higher than the prices being charged in the border
    8 States as of the moment of affirmation.” 491 U.S. at 335. In Association des
    9 Eleveurs, the Ninth Circuit correctly noted that both of those prior cases involved
   10 “price control or price affirmation statutes,” and the Ninth Circuit rejected the
   11 plaintiffs’ reliance on those cases because the foie gras law at issue in Association
   12 des Eleveurs did not “impose any prices for duck liver products and does not tie
   13 prices for California liver products to out-of-state prices.” 729 F.3d at 951. Here,
   14 too, of course, Proposition 12 does not impose prices and does not tie prices for
   15 California products to out-of-state prices. Thus, Association des Eleveurs is
   16 controlling as to this point as well.
   17         Plaintiff argues that other Ninth Circuit and Supreme Court cases have
   18 expanded the price-fixing doctrine of Baldwin and Healy beyond the facts of those
   19 cases, but any such expansion—if there has been any at all—clearly does not reach
   20 this case. First of all, the Supreme Court has strongly implied that Baldwin and
   21 Healy are indeed limited to the price-fixing context. In Pharmaceutical. Research
   22 & Manufacturers. of America. v. Walsh, 538 U.S. 644, 669 (2003), the Court
   23 rejected an extraterritoriality challenge to a Maine law that out-of-state drug
   24 manufacturers argued impermissibly regulated transactions taking place wholly
   25 outside the state—namely, those between the drug manufacturer and a wholesaler
   26 who would then distribute the drugs to Maine pharmacies. Id. at 649, 669. Noting
   27 that Maine’s law did not “regulate the price of any out-of-state transaction, either
   28
        No. 2:19-CV-08569-CAS                   - 15 -                      AMICUS BRIEF ISO
                                                                    DEFENDANTS’ OPPOSITION TO
                                                                          MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 22 of 32 Page ID #:428



    1 by its express terms or by its inevitable effect,” the Court held that “[t]he rule that
    2 was applied in Baldwin and Healy accordingly is not applicable in this case.” Id. at
    3 669.
    4         It is true that two recent Ninth Circuit cases have cited Healy (though not
    5 Baldwin) in striking down certain state statutes with extraterritorial effect outside
    6 of the price-fixing context. See Daniels Sharpsmart, Inc. v. Smith, 889 F.3d 608,
    7 614-15 (9th Cir. 2018); Sam Francis Found. v. Christies, Inc., 784 F.3d 1320,
    8 1323-24 (9th Cir. 2015). But whatever the interaction between those cases and the
    9 binding authority in Walsh, neither affects the outcome here. Unlike this case (and
   10 Association des Eleveurs), Daniels and Sam Francis involved laws that regulated
   11 conduct or transactions that took place “wholly” outside of California. Daniels,
   12 889 F.3d at 615 (“[W]e are faced with an attempt to reach beyond the borders of
   13 California and control transactions that occur wholly outside of the State.”); Sam
   14 Francis, 784 F.3d at 1324 (noting that the case “involve[d] regulation of wholly
   15 out-of-state conduct.”). Indeed, both Daniels and Sam Francis explicitly
   16 distinguished and left in place the holding in Association des Eleveurs. Daniels,
   17 889 F.3d at 615 (“We are not concerned here with an attempt by the Department
   18 officials to protect California and its residents by applying the [law] to products
   19 that are brought into or are otherwise within the borders of the State.” (citing
   20 Association des Eleveurs, 729 F.3d at 949)); Sam Francis, 784 F.3d at 1324
   21 (“Cases such as [Association des Eleveurs] do not apply here. Unlike this case—
   22 which involves regulation of wholly out-of-state conduct—[Association des
   23 Eleveurs] concerned state laws that regulated in-state conduct with allegedly
   24 significant out-of-state practical effects.”).
   25         Thus, it is irrelevant to this case whether the Supreme Court in Walsh in fact
   26 limited the rule of Baldwin and Healy to just the price-fixing context, because
   27
   28
         No. 2:19-CV-08569-CAS                   - 16 -                       AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 23 of 32 Page ID #:429



    1 Plaintiff can cite no controlling authority that has applied the extraterritoriality rule
    2 of those cases to invalidate a law even remotely similar to Proposition 12.
    3         Plaintiff also argues that Proposition 12 exceeds California’s police power
    4 because, according to Plaintiff, “the only harms the ban seeks to prevent” “are
    5 outside California’s borders.” Mot. 17-18. This is incorrect: The Official Voter’s
    6 Information Guide for Proposition 12 laid out the public-health concerns that the
    7 Proposition was designed to address—as Plaintiff acknowledges (Mot. 12 n.8).
    8 See infra at 24. Moreover, Proposition 12 itself states that it aims “to prevent
    9 animal cruelty by phasing out extreme methods of farm animal confinement,”
   10 Prop. 12 § 2, and the Ninth Circuit in Association des Eleveurs held that a similar
   11 sales ban served to promote a local interest even as applied to sales of out-of-state
   12 products. 729 F.3d at 952 (finding it sufficient that “the State believed that the
   13 sales ban in California may discourage the consumption of products produced by
   14 force feeding birds and prevent complicity in a practice that it deemed cruel to
   15 animals”). Thus, any suggestion that Proposition 12 exceeds California’s
   16 regulatory power must be rejected.13
   17         Plaintiff also argues that Proposition 12 poses a risk of “balkanization” that
   18 could be realized if every State imposed its own version of an animal-confinement
   19 rule. But, as Plaintiff acknowledges, the Ninth Circuit in Association des Eleveurs
   20 rejected just such a concern as “mere speculation” where the record reflected only
   21
   22         13
                 For this reason, Plaintiff’s reliance on C & A Carbone, Inc. v. Town of
   23   Clarkstown, 511 U.S. 383, 386-87 (1994), is misplaced. In Carbone, the Supreme
        Court addressed a town ordinance that attempted “to steer solid waste away from
   24   out-of-town disposal sites that [the town] deem[ed] harmful to the environment,”
        and toward the town’s privately operated transfer station. Id. at 391. The Court
   25   invalidated the law because it sought to “extend the town’s police power beyond its
        jurisdictional bounds.” Id. at 393. Because California clearly has jurisdictional
   26   control over the products sold within the State, Carbone does not apply here. See
   27   Osborn v. Ozlin, 310 U.S. 53, 62 (1940) (“The mere fact that state action may have
        repercussions beyond state lines is of no judicial significance so long as the action
   28   is not within the domain which the Constitution forbids.”).
        No. 2:19-CV-08569-CAS                    - 17 -                       AMICUS BRIEF ISO
                                                                      DEFENDANTS’ OPPOSITION TO
                                                                            MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 24 of 32 Page ID #:430



    1 one other similar ordinance that had been enacted anywhere in the nation (and it
    2 was later repealed). 729 F.3d at 951. Here, Plaintiff cites just one other arguably
    3 comparable animal-confinement statute: a Massachusetts law enacted in 2016.
    4 Mot. 19. With just one additional like statute in the entire nation, a risk of
    5 balkanization is nearly as remote and just as speculative as it was in Association
    6 des Eleveurs. Moreover, even if other States do impose similar laws, it is highly
    7 unlikely that those laws ever would be conflicting, as opposed to just inconsistent
    8 in scope, with Proposition 12. That is, if more States enact confinement
    9 requirements, they will be minimum-space requirements, not maximum-space
   10 requirements that could conflict with Proposition 12’s minimum-space
   11 requirements. Absent any plausible likelihood of conflicting legislation, there is no
   12 basis for invalidating Proposition 12 based on the speculative possibility that other
   13 States will enact their own animal-confinement laws. See S.D. Myers, Inc. v. City
   14 & Cty. of San Francisco, 253 F.3d 461, 470-71 (9th Cir. 2001) (“Because Myers
   15 has not brought to our attention any actual or pending legislation that conflicts or
   16 would conflict with the Ordinance, we uphold the Ordinance against Myers's facial
   17 attack under the Commerce Clause.”).
   18         Finally, this Court owes no consideration to the parade of horribles that
   19 Plaintiff claims will result from rejection of its constitutional claim. Upholding
   20 Proposition 12 would not pave the way for laws banning “the sale of goods
   21 produced by companies that pay their workers less than California’s minimum
   22 wage, that do not afford ‘humane’ family leave, or whose boards lack a California-
   23 specified level of gender balance.” Mot. 19. This Court and others can decide such
   24 cases if they ever arise; their outcomes are not foreordained by this case, which
   25 involves only a geographically neutral sales ban on products made via a particular
   26 production method. More importantly, because the outcome of this case is
   27
   28
        No. 2:19-CV-08569-CAS                   - 18 -                       AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 25 of 32 Page ID #:431



    1 controlled by Association des Eleveurs and other binding precedent, this Court need
    2 go no further in its analysis.
    3 III.    PLAINTIFF’S PIKE CLAIM IS FORECLOSED BY ASSOCIATION DES ELEVEURS
    4         Nondiscriminatory state laws are subject to a less rigorous form of dormant
    5 Commerce Clause analysis: so-called Pike balancing. See Pike v. Bruce Church,
    6 Inc., 397 U.S. 137 (1970). That balancing test asks whether “the burden imposed on
    7 commerce is clearly excessive in relation to the putative local benefits.” Id. at 142.
    8 Plaintiff’s challenge to Proposition 12 under Pike is directly foreclosed by the Ninth
    9 Circuit’s decision in Association des Eleveurs, which rejected the same argument
   10 with respect to the foie gras sales ban at issue there.
   11         As an initial matter, judicial review under Pike is highly deferential. The
   12 Supreme Court has warned against judicial second-guessing under Pike of
   13 quintessentially legislative judgments. See Davis, 553 U.S. at 353 (“[T]he Judicial
   14 Branch is not institutionally suited to draw reliable conclusions of the kind that
   15 would be necessary for the Davises to satisfy a Pike burden in this particular case.”);
   16 United Haulers, 550 U.S. at 347 (opinion of Roberts, C.J., joined by Souter,
   17 Ginsburg, and Breyer, JJ.) (rejecting “invitations to rigorously scrutinize economic
   18 legislation passed under the auspices of the police power” under the Pike balancing
   19 test); id. at 360 (Scalia, J., concurring in part). Indeed, “a number of [the Supreme
   20 Court’s] cases purporting to apply the Pike balancing test really turned on the
   21 discriminatory character of the challenged regulations.” National Ass’n of
   22 Optometrists & Opticians v. Harris, 682 F.3d 1144, 1150 (9th Cir. 2012) (citing
   23 General Motors Corp. v. Tracy, 519 U.S. 278, 298 n.12 (1997)), cert. denied, 133 S.
   24 Ct. 1241 (2013).14 The last Supreme Court decision to find a Pike violation, Bendix
   25
   26         In Tracy, the Supreme Court identified only two cases—both of which
              14

      long predated Pike—in which it had “invalidated state laws under the dormant
   27 Commerce Clause that appear to have been genuinely nondiscriminatory.” 519
   28
        No. 2:19-CV-08569-CAS                   - 19 -                      AMICUS BRIEF ISO
                                                                    DEFENDANTS’ OPPOSITION TO
                                                                          MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 26 of 32 Page ID #:432



    1 Autolite Corp. v. Midwesco Enterprises, Inc., 486 U.S. 888 (1988), involved an
    2 Ohio tolling statute that, in the Court’s own words, “might have been held to be a
    3 discrimination that invalidates without extended inquiry.” Id. at 891; see also id. at
    4 898 (Scalia, J., concurring in judgment) (noting that the law was “on its face
    5 discriminatory because it applies only to out-of-state corporations”). In fact, Pike
    6 itself involved a discriminatory law. See C & A Carbone, 511 U.S. at 392 (citing
    7 Pike, 397 U.S. at 142).
    8         Here, the Ninth Circuit’s decision in Association des Eleveurs establishes that
    9 non-discriminatory laws similar to Proposition 12 raise no concerns under Pike.
   10 The Court there explained that a party challenging a statute under Pike “must first
   11 show that the statute imposes a substantial burden before the court will ‘determine
   12 whether benefits of the challenged laws are illusory.’” Association des Eleveurs,
   13 729 F.3d at 951-52 (quoting Nat’l Ass’n of Optometrists, 682 F.3d at 1155). As
   14 explained below, Plaintiff has not alleged facts demonstrating either that Proposition
   15 12 imposes a substantial burden on commerce or that any such burden “clearly”
   16 outweighs the benefits of the law.
   17         A.     Proposition 12 Imposes No Substantial Burden
   18         The Court in Association des Eleveurs found no “substantial burden” on
   19 interstate commerce for several reasons that are equally applicable here:
   20         First, the Court explained that “most statutes that impose a substantial burden
   21 on interstate commerce do so because they are discriminatory.” 729 F.3d at 952.
   22 But the Court concluded that the foie gras statute was not discriminatory. Id. The
   23 same is true here, as explained above. Proposition 12’s sales ban treats in-state and
   24 out-of-state producers equally. All producers must satisfy California’s requirements
   25 if they wish to sell their products in California.
   26
   27 U.S. at 298 n.12. Both of those cases involved interstate transportation, which has
      a “compelling need for national uniformity in regulation.” Id.; see Association des
   28 Eleveurs, 729 F.3d at 952.
         No. 2:19-CV-08569-CAS                   - 20 -                     AMICUS BRIEF ISO
                                                                    DEFENDANTS’ OPPOSITION TO
                                                                          MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 27 of 32 Page ID #:433



    1         Second, a statute can “impose significant burdens on interstate commerce as a
    2 consequence of inconsistent regulation of activities that are inherently national or
    3 require a uniform system of regulation.” Association des Eleveurs, 729 F.3d at 952
    4 (internal quotation marks omitted). The Court gave as examples of inherently
    5 national activities “transportation or professional sports league[s].” Id. (internal
    6 quotation marks omitted).15 The plaintiffs there thus could not show that the foie
    7 gras market required a “uniform system of regulation.” Id. Likewise, Plaintiff
    8 cannot show a significant burden here. There is no need for national uniformity in
    9 the types of veal and pork that can be sold in each state or the manner in which veal
   10 and pork are produced at the farm level. Indeed, Plaintiff does not argue that federal
   11 law preempts Proposition 12. If Congress were concerned about differential state
   12 standards, it would and could act. Pork and veal products are not like a truck that
   13 must pass through multiple states and cannot feasibly be subjected to different
   14 regulations by each. If producers wish to sell their products in California, they can
   15 produce them in compliance with California’s standards.16
   16         Third, the Court in Association des Eleveurs noted that the statute at issue
   17 would not entirely bar foie gras production but would instead preclude just one
   18 method of production for California-bound foie gras. 729 F.3d at 952; id. at 949-50
   19 (“Plaintiffs have not shown that the effect of § 25982 is a complete import and sales
   20 ban on foie gras.”); id. at 949 (“Section 25982 only precludes a more profitable
   21 method of operation—force feeding birds for the purpose of enlarging its liver—
   22
            15
               See also Pacific Nw. Venison Producers v. Smitch, 20 F.3d 1008, 1014
   23 (9th Cir. 1994) (“This is not a matter in which national uniformity is important.
   24 Most states and Canadian provinces ban some species of wildlife, and the lists of
      prohibited species vary widely.”).
   25       16
               For eggs, there is already a significant volume of cage-free production in
   26 the United  States. Over 20% of egg-laying hens are housed in a cage-free system.
      See Ibarburu, U.S. Flock Trends and Projections at 7, EGG INDUSTRY CENTER (Oct.
   27 4, 2019).
   28
        No. 2:19-CV-08569-CAS                    - 21 -                      AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 28 of 32 Page ID #:434



    1 rather than affecting the interstate flow of goods.” (quoting the district court)). That
    2 is also the case here. Plaintiff does not argue that California’s confinement
    3 standards will prevent the production of veal and pork. It argues only that
    4 compliance with Proposition 12’s standards will be costly. Mot. 20-21.17 But the
    5 fact that complying with those standards might increase costs is of no moment. As
    6 the Court explained in Association des Eleveurs, a statute that merely “preclude[s]
    7 Plaintiffs’ ‘more profitable’ method of produc[tion]” of items bound for California
    8 does not violate the Commerce Clause. 729 F.3d at 952. This is particularly true
    9 given that Plaintiff itself alleges that “[m]uch of these increased costs are likely to
   10 be passed through to consumers who purchase the products.” Compl. ¶ 40 (quoting
   11 the Legislative Analyst’s Office’s report on Proposition 12).18 If California
   12 consumers choose (through voting in favor of Proposition 12) to pay producers to
   13 adhere to higher standards for California-bound products, that is their prerogative.
   14          For all of these reasons, Proposition 12—like the foie gras law at issue in
   15 Association des Eleveurs—does not substantially burden interstate commerce. That
   16 is sufficient under Association des Eleveurs to foreclose Plaintiff’s claim.
   17
   18         17
                Notably, Plaintiff has not asserted that pork producers are currently
   19 spending any money to comply with Proposition 12’s “turnaround” standard.
      Plaintiff suggests instead either that the “turnaround” standard is not “currently in
   20 effect” (for unexplained reasons) or that “statutory exceptions” apply. Mot. 24; see
   21 Renells Decl. ¶ 9 (Dkt. 15-9) (“Subject to certain statutory or potential regulatory
      exceptions, Clemens may be required to eliminate the crates in which breeding
   22 sows are housed during the insemination process.” (emphasis added)); Turner
      Decl. ¶ 7 (Dkt. 15-10) (same); Darrell Decl. ¶ 10 (Dkt. 15-7) (“Smithfield may be
   23 required to eliminate the stalls in which sows are housed during the insemination
      process ….” (emphasis added)); Neff Decl. ¶ 4 (Dkt. 15-8) (noting that not all
   24 independent farmers currently meet the 24-square-foot requirement that will apply
   25 January 1, 2022). It is therefore questionable whether pork producers are suffering
      any current harm.
   26        18
                See also Br. for Ass’n of Cal. Egg Farmers as Amicus Curiae ISO Def. 11,
   27 Missouri   v. California, No. 22O148 (Mar. 2018 U.S.) (noting that higher prices in
      California “reflect the cost of producing eggs to California’s standards.” (citing an
   28 economic report by agricultural economist Brian Wright)).
        No. 2:19-CV-08569-CAS                    - 22 -                      AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 29 of 32 Page ID #:435



    1         B.     The Benefits of Proposition 12 Are Significant
    2         Even if Proposition 12 imposed some burden, the burden would not be
    3 “clearly excessive” in relation to the benefits of Proposition 12. Plaintiff insists that
    4 Proposition 12 does not produce “any legitimate local benefits,” Mot. 20 (emphasis
    5 in original), asserting that “there is not even a colorable showing that the sales ban
    6 advances any legitimate local interest,” id. at 22 (internal quotation marks omitted).
    7 Plaintiff further argues that “California has no legitimate local interest in regulating
    8 farming conditions in other States and countries, or in preventing California
    9 consumers from buying wholesome imported meats produced under conditions
   10 California disfavors.” Id. But these assertions disregard the Ninth Circuit’s
   11 controlling decision in Association des Eleveurs—which Plaintiff does not even
   12 address as part of this analysis.
   13         The Court in Association des Eleveurs concluded that the law at issue there
   14 furthered a “legitimate state purpose” despite the foie-gras producers’ argument that
   15 “precluding sales of products produced by force feeding birds ‘does nothing’ to
   16 prevent animal cruelty in California.” 729 F.3d at 952. The Court found it
   17 sufficient that “the State believed that the sales ban in California may discourage the
   18 consumption of products produced by force feeding birds and prevent complicity in
   19 a practice that it deemed cruel to animals.” 729 F.3d at 952. Here, Proposition 12
   20 serves the same purpose—“to prevent animal cruelty by phasing out extreme
   21 methods of farm animal confinement.” Prop. 12 § 2. Under Association des
   22 Eleveurs, the State’s interest in preventing animal cruelty is sufficient to outweigh
   23 any minimal burdens that Proposition 12 might impose.
   24         Plaintiff also contends that California cannot substantiate any food safety
   25 benefits from Proposition 12’s regulation of veal and pork. See Mot. 22. Notably,
   26 Plaintiff does not dispute that protecting public health is a legitimate state purpose.
   27 See, e.g., Maine v. Taylor, 477 U.S. 131, 152 (1986). It simply questions whether
   28
         No. 2:19-CV-08569-CAS                   - 23 -                      AMICUS BRIEF ISO
                                                                     DEFENDANTS’ OPPOSITION TO
                                                                           MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 30 of 32 Page ID #:436



    1 Proposition 12 does so. On its face, Proposition 12 provides that the methods of
    2 confinement it prohibits “threaten the health and safety of California consumers, and
    3 increase the risk of foodborne illness.” Prop. 12 § 2. Moreover, as Plaintiff
    4 concedes (Mot. 12 n.8), the Official Voter’s Information Guide for Proposition 12
    5 explained the increased risk from traditional cages for egg-laying hens:
    6         In the past decade, there have been recalls of nearly a billion eggs from
              caged chickens because they carried deadly Salmonella. Scientific
    7         studies repeatedly find that packing animals in tiny, filthy cages
    8         increases the risk of food poisoning. Even Poultry World, a leading
              egg industry publication admitted, “Salmonella thrives in caged
    9         housing.”
   10 California General Election, Tuesday, Nov. 6, 2018, Official Voter Information
   11 Guide at 70, https://vig.cdn.sos.ca.gov/2018/general/pdf/complete-vig.pdf.
   12         The California Legislature similarly concluded that traditional confinement of
   13 egg-laying hens raises health and safety concerns. In 2010, the Legislature made
   14 detailed findings about AB 1437’s public health purpose. It concluded that “[e]gg-
   15 laying hens subjected to stress are more likely to have higher levels of pathogens in
   16 their intestines” and that such “conditions increase the likelihood that consumers
   17 will be exposed to higher levels of food-borne pathogens” such as Salmonella. Cal.
   18 Health & Safety Code § 25995(c). The Legislature thus declared its “intent” in
   19 enacting AB 1437: to “protect California consumers from the deleterious, health,
   20 safety, and welfare effects of the sale and consumption of eggs derived from egg-
   21 laying hens that are exposed to significant stress and may result in increased
   22 exposure to disease pathogens including salmonella.” Id. § 25995(e). In reaching
   23 this conclusion, the Legislature relied on scientific studies. See AB 1437, § 1.19
   24
   25          See, e.g., Pew Commission on Industrial Farm Animal Production, Putting
              19

      Meat on the Table: Industrial Farm Animal Production in America 13 (2008)
   26 (finding that “the scale and methods common to [Industrial Farm Animal
      Production (“IFAP”)] can significantly affect pathogen contamination of consumer
   27 food products”), https://www.pewtrusts.org/-
   28
        No. 2:19-CV-08569-CAS                   - 24 -                      AMICUS BRIEF ISO
                                                                    DEFENDANTS’ OPPOSITION TO
                                                                          MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 31 of 32 Page ID #:437



    1         In the instant case, Plaintiff disputes that the veal and pork provisions of
    2 Proposition 12 further an interest in health and safety. See Mot. 22; see also id. at
    3 13. Plaintiff’s own expert, however, concedes that “some scientific reviews have
    4 suggested that food safety risks may be associated with housing.” Belk Decl. ¶ 12
    5 (Dkt. 15-2). The expert dismisses those reviews solely because they were not
    6 “randomized controlled studies.” Id. But under the deferential review applicable
    7 here, there is no requirement that Proposition 12 find support in the kind of clinical
    8 trial-type studies that would be demanded by the FDA in the drug-approval context.
    9 See Association des Eleveurs, 729 F.3d at 953 (observing that the Supreme Court
   10 “has frequently admonished that courts should not second-guess the empirical
   11 judgments of lawmakers concerning the utility of legislation.” (internal quotation
   12 marks omitted)). Regardless, as explained above, Proposition 12’s animal welfare
   13 benefits are sufficient to sustain the law. The Ninth Circuit so held in Association
   14 des Eleveurs, where no food safety basis for the legislation was even asserted. Id. at
   15 952. Accordingly, Plaintiff’s challenge to Proposition 12’s veal and pork sales ban
   16 under Pike fails at both steps of the inquiry.
   17                                     CONCLUSION
   18         This Court should deny Plaintiff’s motion for a preliminary injunction.
   19
   20 Dated: October 28, 2019                             Respectfully submitted,
   21                                                     WILMER CUTLER PICKERING
                                                            HALE AND DORR LLP
   22
   23                                                     /s/ Brian M. Boynton

   24                                                     Brian M. Boynton (SBN 222193)
                                                          brian.boynton@wilmerhale.com
   25                                                     WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
   26
   27 /media/legacy/uploadedfiles/phg/content_level_pages/reports/pcifapfinalpdf.pdf;
      see also id. at 6 (IFAP includes “gestation and farrowing crates in swine
   28 production [and] battery cages for egg-laying hens”).
        No. 2:19-CV-08569-CAS                    - 25 -                         AMICUS BRIEF ISO
                                                                        DEFENDANTS’ OPPOSITION TO
                                                                              MOT. FOR PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 28 Filed 10/31/19 Page 32 of 32 Page ID #:438



    1                                               1875 Pennsylvania Ave. NW
                                                    Washington, DC 20006
    2                                               Tel.: (202) 663-6044
    3                                               Fax: (202) 663-6363

    4                                               Matthew Tymann (SBN 326249)
                                                    matthew.tymann@wilmerhale.com
    5                                               WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
    6                                               50 South Grand Avenue, Suite 2100
    7                                               Los Angeles, CA 90071
                                                    Tel.: (213) 443-5343
    8                                               Fax: (213) 443-5400
    9                                               Attorneys for Amicus Curiae
   10                                               Association of California Egg
                                                    Farmers
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        No. 2:19-CV-08569-CAS              - 26 -                         AMICUS BRIEF ISO
                                                                  DEFENDANTS’ OPPOSITION TO
                                                                        MOT. FOR PRELIM. INJ.
